Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-13 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0090083) in view of Wu (US 2005/0274990) and Yuki (US 2011/0057923).  All reference is to Kim unless otherwise indicated.

Regarding Claim 1 (Currently Amended), Kim teaches a data driving integrated circuit, comprising:
a gamma voltage generating circuit [fig. 5 @360], configured to receive a first voltage [fig. 5 @AVDD] and a second voltage [fig. 5 @AGND], wherein 
the first voltage and the second voltage are in a gamma voltage range [¶0113, “the gamma voltage generator 360 may output the eight reference gamma voltages GMA having different voltage levels between the first voltage AVDD and the second voltage AGND”] or are as the largest and the smallest gamma voltages of the gamma voltage range [alternate limitation not addressed];
a first power terminal [fig. 5 @AVDD connection to fig. 5 @112] configured to receive the first voltage [fig. 5 @AVDD]; with 
a second power terminal [fig. 5 @AGND connection to fig. 5 @112] configured to receive the second voltage [fig. 5 @AGND]
Kim does not teach a first ESD protection circuit associated with the first power terminal; wherein the first ESD protection circuit is disposed in a path connecting between the first power terminal and the gamma voltage generating circuit; a first dummy terminal, configured to receive a gamma reference voltage other than the first voltage and the second voltage, and the first dummy terminal coupled to the first power terminal; and a second ESD protection circuit associated with the first dummy terminal; wherein the first ESD protection circuit and the second ESD protection circuit are coupled in parallel 
Wu teaches a first ESD protection circuit [fig. 4 @430 and 440, ¶0023] associated with a first terminal [fig. 4 @410];
a first dummy terminal [fig. 4 @495, ¶0011, “a PMOS FET plus NMOS FET output stage connected between Vcc and Vss (ground) whose input connects from the mid stages and whose output drives an unused I/O pad], configured to receive a gamma reference voltage other than the first voltage and the second voltage [construed as an intended use of first dummy terminal], and 
the first dummy terminal [fig. 4 @495] coupled [fig. 4 illustrates claimed structure] to the first terminal [fig. 4 @410]; and 
a second ESD protection circuit [¶0023, fig, 4 @480 and 490] associated with the first dummy terminal [fig. 4 @495]; wherein 
the first ESD protection circuit [fig. 4 @430 and 440] and the second ESD protection circuit [fig. 4 @480 and 490] are coupled in parallel [fig. 4 and ¶0023, “a third parallel ESD current discharge path to ground is established through devices 490 and 480”, fig. 4 also illustrates the input to the output through the first and second ESD devices can take a first or a second path to the same destination point]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a dummy pin with an ESD device adjacent to an I/O pin with an ESD device, as taught by Wu, into the data driving integrated circuit taught by 
Kim in view of Wu does not teach the first terminal is a first power terminal; the first ESD protection circuit is disposed in a path connecting between the first power terminal and the gamma voltage generating unit
Yuki teaches a first terminal is a first power terminal [fig. 8 @VDD];
 a first ESD protection circuit [fig. 8 @unlabeled protection diodes in protection circuit (fig. 8 @15)] is disposed in a path connecting between the first power terminal [fig. 8 @VDD] and a gamma voltage generating unit [fig. 8 @11]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate ESD protection with ESD protection devices and a dummy gray scale voltage selection circuit, as taught by Yuki, into the data driving integrated circuit taught by Kim in view of Wu, in order to achieve  ESD protection without any increase in the gray scale voltage selecting circuit 12 (Yuki: ¶0069).

Regarding Claim 2 (Original), Kim in view of Wu and Yuki teaches the data driving integrated circuit of Claim 1, wherein 
the first power terminal [fig. 5 @AVDD connection to fig. 5 @112 and Wu: fig. 2 @200 and fig. 4 @410], the second power terminal [fig. 5 @AGND connection to fig. 5 @112 and Wu: fig. 2 @210 and fig. 4 @410], and the first dummy terminal [Wu: fig. 4 @495 and Wu: fig. 2 @210] are input/output pins [Wu: fig. 2 @210, ¶0018] on the data driving integrated circuit [Wu: fig. 2 @240] configured to connect to and communicate with an external circuit [construed as an intended use of the IC I/O pins taught by Wu which makeup the claimed terminals].

Regarding Claim 3 (Original), Kim in view of Wu and Yuki teaches the data driving integrated circuit of Claim 1, comprising: 
a second dummy terminal [Wu: fig. 4 @ 495 and fig. 2 @210 (associated with I/O pin 210 associated with second power pin)] coupled [fig. 4 illustrates claimed connection] to the second power terminal [fig. 5 @AGND connection to fig. 5 @112, Wu: fig. 4 @410 and fig. 2 @210, ¶0018, “FIG. 2 shows block diagram which represents an integrated circuit 240 with several input/output (I/O) pins 200, 210.  In this invention, all of the pins or I/O pads have the protection circuit of this invention adjacent to them.  When one of the I/O pads is zapped such as pin 200 in FIG. 2, all of the protection circuit associated with all of the I/O pads 200, 200 including the zapped and unzapped I/O pads participate in a parallel circuit combination which greatly improves the whole chip ESD protection”];
a third ESD protection circuit [Wu: fig. 4 @430 and 440] associated with the second power terminal [Wu: fig. 4 @410]; and  
a fourth ESD protection circuit [Wu: fig. 4 @480 and 490] associated with the second dummy terminal [Wu: fig. 4 @480 and 490] wherein 
the third ESD protection circuit and the fourth ESD protection circuit are coupled in parallel [fig. 4 and ¶0023, “a third parallel ESD current discharge path to ground is established through devices 490 and 480”, fig. 4 also illustrates the input to 

Regarding Claim 4 (Original), Kim in view of Wu and Yuki teaches the data driving integrated circuit of Claim 1, wherein 
the gamma voltage generation circuit comprises one or more voltage dividing circuits for generating a plurality of gamma voltages based on the first voltage and the second voltage [¶0113, “a first voltage AVDD and a second voltage AGND are input to the gamma voltage generator 360 … the gamma voltage generator 360 may divide the first voltage AVDD and the second voltage AGND into eight reference gamma voltages to be output”].

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wu, Yuki, and Cho (US 2010/0007596).  All reference is to Kim unless indicated otherwise.

Regarding Claim 8 (Currently Amended), Kim teaches a display apparatus, comprising:
a display panel [fig. 1 @100], comprising a plurality of pixels [fig. 1 illustrates], wherein 
each pixel is driven according to a data voltage [¶0004];
a data driving integrated circuit [fig. 1 @112] for providing data voltages to drive the pixels [¶0048], and comprising:
a gamma voltage generating circuit [fig. 5 @360], configured to receive a first voltage [fig. 5 @AVDD] and a second voltage [fig. 5 @AGND], wherein 
the first voltage and the second voltage are in a gamma voltage range [¶0113, “the gamma voltage generator 360 may output the eight reference gamma voltages GMA having different voltage levels between the first voltage AVDD and the second voltage AGND”] or are as the largest and the smallest gamma voltages of the gamma voltage range [alternate limitation not addressed];
a first power terminal [fig. 5 @AVDD connection to fig. 5 @112] configured to receive the first voltage [fig. 5 @AVDD]; with 
a second power terminal [fig. 5 @AGND connection to fig. 5 @112] configured to receive the second voltage [fig. 5 @AGND]
a second power terminal [fig. 5 @AGND connection to fig. 5 @112] configured to receive the second voltage [fig. 5 @AGND]
Kim does not teach a data driving integrated circuit disposed on a substrate which is a part of the display panel; a first ESD protection circuit associated with the first power terminal, wherein the first ESD protection circuit is disposed in a path connecting between the first power terminal and the gamma voltage generating circuit; a first dummy terminal, configured to receive a gamma reference voltage other than the first voltage and the second voltage, and the first dummy terminal coupled to the first power terminal; and a second ESD protection circuit associated with the first dummy terminal; wherein the first ESD protection circuit and the second ESD protection circuit are coupled in parallel, a power supplying circuit, disposed on a mainboard, and configured to generate the first voltage and the second voltage; and a connecting device connecting the mainboard and the data driving integrated circuit, wherein the first voltage and the second voltage are transmitted to the data driving integrated circuit through the connecting device
Wu teaches a first ESD protection circuit [fig. 4 @430 and 440, ¶0023] associated with a first terminal [fig. 4 @410];
a first dummy terminal [fig. 4 @495, ¶0011, “a PMOS FET plus NMOS FET output stage connected between Vcc and Vss (ground) whose input connects from the mid stages and whose output drives an unused I/O pad], configured to receive a gamma reference voltage other than the first voltage and the second voltage [construed as an intended use of first dummy terminal], and 
the first dummy terminal [fig. 4 @495] coupled [fig. 4 illustrates claimed structure] to the first terminal [fig. 4 @410]; and 
a second ESD protection circuit [¶0023, fig. 4 @480 and 490] associated with the first dummy terminal [fig. 4 @495]; wherein 
the first ESD protection circuit [fig. 4 @430 and 440] and the second ESD protection circuit [fig. 4 @480 and 490] are coupled in parallel [fig. 4 and ¶0023, “a third parallel ESD current discharge path to ground is established through devices 490 and 480”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a dummy pin with an ESD device adjacent to an I/O pin with an ESD device, as taught by Wu, into the data driving integrated circuit taught by 
Kim in view of Wu does not teach the first terminal is a first power terminal; the first ESD protection circuit is disposed in a path connecting between the first power terminal and the gamma voltage generating unit; a data driving integrated circuit disposed on a substrate which is a part of the display panel; a power supplying circuit, disposed on a mainboard, and configured to generate the first voltage and the second voltage; and a connecting device connecting the mainboard and the data driving integrated circuit, wherein the first voltage and the second voltage are transmitted to the data driving integrated circuit through the connecting device
Yuki teaches a first terminal is a first power terminal [fig. 8 @VDD];
 a first ESD protection circuit [fig. 8 @unlabeled protection diodes in protection circuit (fig. 8 @15)] is disposed in a path connecting between the first power terminal [fig. 8 @VDD] and a gamma voltage generating unit [fig. 8 @11]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate ESD protection with ESD protection devices and a dummy gray scale voltage selection circuit, as taught by Yuki, into the data driving integrated circuit taught by Kim in view of Wu, in order to achieve  ESD protection without any increase in the gray scale voltage selecting circuit 12 (Yuki: ¶0069)
Kim in view of Wu and Yuki does not teach a data driving integrated circuit disposed on a substrate which is a part of the display panel; a power supplying circuit, disposed on a mainboard, and configured to generate the first voltage and the second voltage; and a connecting device connecting the mainboard and the data driving integrated circuit, wherein the first voltage and the second voltage are transmitted to the data driving integrated circuit through the connecting device
Cho teaches a data driving integrated circuit [fig. 1 @200] disposed on a substrate which is a part of a display panel [fig. 1 @110]; 
a power supplying circuit [fig. 1 @730], disposed on a mainboard [fig. 1 @700], and 
configured to generate the first voltage and the second voltage [¶0019, “The DC-DC converter 730 receives a supply voltage from an external device (not shown) to generate and output the driving voltage used to drive the display panel module 500.  The driving voltage includes a digital driving voltage and an analog supply voltage.  The digital driving voltage and analog supply voltage are applied to the data driving units 200 provided in the display panel module 500.  The digital driving voltage is used to drive an internal logic (not shown) of the data driving units 200.  The analog supply voltage serves as a reference voltage to generate a data voltage that is output from the data driving units 200”]; and 
a connecting device [fig. 1 @600] connecting the mainboard [fig. 1 @700] and the data driving integrated circuit [fig. 1 @200], wherein 
the first voltage [¶0019 analog supply voltage] and second voltage [the Examiner takes Official Notice that it is well known in the display art to route ground  from a mainboard to an integrated circuit terminal located on a display substrate] is transmitted to the data driving integrated circuit through the connecting device 
Before the application was filed it would have been obvious to one of ordinary skill in the art to couple an ESD protection device between the terminals of a first and second reference voltage, as taught by Cho, into the integrated circuity taught by Kim in view of Wu and Yuki in order to protect internal circuit devices from damages due to static electricity (Cho: ¶0008).

Regarding Claim 9 (Original), Kim in view of Wu, Yuki, and Cho teaches the display apparatus of Claim 8, wherein the gamma voltage generating circuit further comprising:
a second dummy terminal [Wu: fig. 4 @ 495 and fig. 2 @210 (associated with I/O pin 210 associated with second power pin)] coupled [Wu: fig. 4 illustrates claimed connection] to the second power terminal [fig. 5 @AGND connection to fig. 5 @112, Wu: fig. 4 @410 and fig. 2 @210, ¶0018, “FIG. 2 shows block diagram which represents an integrated circuit 240 with several input/output (I/O) pins 200, 210.  In this invention, all of the pins or I/O pads have the protection circuit of this invention adjacent to them.  When one of the I/O pads is zapped such as pin 200 in FIG. 2, all of the protection circuit associated with all of the I/O pads 200, 200 including the zapped and unzapped I/O pads participate in a parallel circuit combination which greatly improves the whole chip ESD protection”];
a third ESD protection circuit [Wu: fig. 4 @430 and 440] associated with the second power terminal [Wu: fig. 4 @410]; and  
a fourth ESD protection circuit [Wu: fig. 4 @480 and 490] associated with the second dummy terminal [Wu: fig. 4 @480 and 490] wherein 
the third ESD protection circuit and the fourth ESD protection circuit are coupled in parallel [Wu: fig. 4 and ¶0023, “a third parallel ESD current discharge path to ground is established through devices 490 and 480”, fig. 4 also illustrates the input to the output through the first and second ESD devices can take a first or a second path to the same destination point].

Regarding Claim 10 (Original), Kim in view of Wu, Yuki, and Cho teaches the display apparatus of Claim 8, wherein 
the gamma voltage generation circuit comprises one or more voltage dividing circuits for generating a plurality of gamma voltages based on the first voltage and the second voltage [¶0113, “a first voltage AVDD and a second voltage AGND are input to the gamma voltage generator 360 … the gamma voltage generator 360 may divide the first voltage AVDD and the second voltage AGND into eight reference gamma voltages to be output”].

Allowable Subject Matter
Claims 5-7, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694